EXHIBIT 10.11
 

WELLS FARGO  
REVOLVING LINE OF CREDIT NOTE
      $17,500,000.00   
Lincoln, Nebraska
   
August 1, 2006

 
FOR VALUE RECEIVED, the undersigned THE BUCKLE, INC. ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at Nebraska RCBO - Lincoln, 1248 0 Street, 3rd Floor, Lincoln, NE 68508,
or at such other place as the holder hereof may designate, in lawful money of
the United States of America and in immediately available funds, the principal
sum of $17,500,000.00, or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.
 
 1.  INTEREST:
 
1.1 Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a rate per
annum equal to the Prime Rate in effect from time to time. The term "Prime Rate"
means at any time the rate of interest most recently announced within Bank at
its principal office as its Prime Rate, with the understanding that the Prime
Rate is one of Bank's base rates and serves as the basis upon which effective
rates of interest are calculated for those loans making reference thereto, and
is evidenced by the recording thereof after its announcement in such internal
publication or publications as Bank may designate. Each change in the rate of
interest hereunder shall become effective on the date each Prime Rate change is
announced within Bank.
 
1.2 Payment of Interest. Interest accrued on this Note shall be payable on the
last day of each month, commencing August 31, 2006.
 
1.3 Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.
 
2.  BORROWING AND REPAYMENT:
 
2.1 Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement between Borrower and Bank defined below; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on July 31, 2009.
 
2.2 Advances. Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) Dennis H. Nelson, Karen B Rhoads, anyone acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (b) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.
 
2.3 Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


3.  EVENTS OF DEFAULT:
 
This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of August 1, 2003,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.
 

--------------------------------------------------------------------------------


 
4.  MISCELLANEOUS:
 
4.1 Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.
 
4.2  Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.
 
4.3 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nebraska.
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 
The Buckle, Inc.
                     
By:  /s/ DENNIS H. NELSON   
   

--------------------------------------------------------------------------------

Dennis H. Nelson, President / CEO
   

 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
August 1, 2006, by and between THE BUCKLE, INC., a Nebraska corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 1, 2003, as amended from time to time ("Credit Agreement").
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1. Section 1.1 (a) is hereby amended by deleting "July 31, 2006" as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date "July 31, 2009," with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of August 1, 2006
(which promissory note shall replace and be deemed the Revolving Line of Credit
Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.
 

--------------------------------------------------------------------------------



2. Section 4.9 (a) is hereby deleted in its entirety, and the following
substituted therefor:

"(a) Tangible Net Worth not at any time less than $250,000,000.00 increasing by
50% of net profit after taxes and dividends in each subsequent year to be
measured at fiscal year end, with "Tangible Net Worth" defined as the aggregate
of total stockholders' equity plus subordinated debt less any intangible
assets."
 
3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
 
4. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.
 
A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT THE PARTIES FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 

THE BUCKLE, INC.     WELLS FARGO BANK N.A.                
By:  /s/ DENNIS H. NELSON 
    By:  /s/ MONICA BALTERS 

--------------------------------------------------------------------------------

Dennis H. Nelson, President/CEO 
   

--------------------------------------------------------------------------------

Monica Balters, Relationship Manager

 

--------------------------------------------------------------------------------

